UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1647


WEIRTON MEDICAL CENTER, INC.,

                Plaintiff - Appellant,

          v.

QHR INTENSIVE RESOURCES, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:15-cv-00131-FPS)


Submitted:   March 3, 2017                 Decided:   March 28, 2017


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela A. Bresnahan, VORYS, SATER, SEYMOUR AND PEASE LLP,
Washington, D.C.; Peter A. Lusenhop, Mitchell A. Tobias, VORYS,
SATER, SEYMOUR AND PEASE LLP, Columbus, Ohio; Anthony Cillo,
COHEN & GRIGSBY, PC, Pittsburgh, Pennsylvania, for Appellant.
Athanasios Basdekis, BAILEY & GLASSER, LLP, Charleston, West
Virginia; Ellis Reed-Hill Lesemann, LESEMANN & ASSOCIATES LLC,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Weirton      Medical       Center,    Inc.,     appeals    from       the   district

court’s    order      denying       its     motion     to    vacate    a    $1,486,903.11

arbitration award entered in favor of QHR Intensive Resources,

LLC (“QIR”), confirming the award, and dismissing the complaint.

We affirm.

       “This court reviews de novo the district court’s denial of

a motion to vacate an arbitration award.”                       Brown & Pipkins, LLC

v. Serv. Emps. Int’l Union, 846 F.3d 716, 723 (4th Cir. 2017)

(brackets      and    internal      quotation        marks    omitted).          Generally,

“judicial review of an arbitration award in federal court is

severely circumscribed and among the narrowest known at law.”

Jones v. Dancel, 792 F.3d 395, 401 (4th Cir. 2015) (internal

quotation marks omitted), cert. denied, 136 S. Ct. 591 (2015).

As such, “a court must confirm an arbitration award unless a

party to the arbitration demonstrates that the award should be

vacated under one of . . . four enumerated grounds” in 9 U.S.C.

§ 10    (2012).        Id.    (internal       quotation        marks       omitted).       As

pertinent here, an arbitration award may be vacated if it “was

procured       by    corruption,      fraud,      or    undue    means.”           9   U.S.C.

§ 10(a)(1).         To establish that an arbitration award was procured

by     undue    means,      the     party     seeking       vacatur    typically         must

demonstrate         “that     the     fraud       or    corruption         was     (1)    not

discoverable upon the exercise of due diligence prior to the

                                              2
arbitration,        (2)    materially          related       to     an     issue     in    the

arbitration,        and    (3)     established          by    clear        and    convincing

evidence.”       MCI Constructors, LLC v. City of Greensboro, 610

F.3d 849, 858 (4th Cir. 2010) (brackets and internal quotation

marks omitted).

     QIR, a consulting firm, contracted with Weirton to provide

various     hospital        management          services          aimed     at      improving

Weirton’s     financial          health.            Within        two      years,     Weirton

terminated      the       agreement        and       QIR      commenced          arbitration

proceedings.        Among those to testify at the arbitration hearing

were four interim officers whom QIR had selected for Weirton as

part of QIR’s obligations under the agreement.                             As a result of

QIR’s posthearing motion for attorney’s fees and costs, Weirton

discovered that these witnesses had entered into compensation

agreements      with      QIR.         Weirton      claims     that       these     witnesses

actively concealed the existence of these agreements, and that

such misconduct impacted the outcome of the arbitration.

     We     agree      with      the    district        court       that     none    of    the

witnesses’ testimony relied on by Weirton constituted clear and

convincing evidence of undue means.                       Moreover, Weirton had the

opportunity      to    question        these       witnesses       at     the    arbitration

hearing   and    failed       to   inquire         as   to    the       existence     of   any

compensation        arrangements         made      with      QIR.          Weirton    cannot



                                               3
complain that these witnesses tried to conceal something that it

never sought to discover.

       Finally, Weirton has not demonstrated a causal connection

between    the     witnesses’      testimony     and   the    result      of    the

arbitration.      MCI Constructors, 610 F.3d at 858-59 & n.6.                  While

Weirton speculates that the arbitrator would have construed a

contested contractual provision differently had he been aware of

the    witnesses’      allegedly    false   or   misleading    testimony,        the

arbitrator’s report makes clear that he found this to be an

unambiguous provision that did not require additional evidence.

       Accordingly, we affirm the judgment of the district court.

We    dispense   with    oral   argument    because    the    facts   and      legal

contentions      are   adequately    presented    in   the    materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        4